Citation Nr: 1721179	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  14-41 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for coronary artery disease, residuals of a myocardial infarction (MI).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1957 to February 1961.  He also had service with a reserve unit during the 1980s.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection hypertension and coronary artery disease, status post myocardial infarction, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. Bilateral hearing loss was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

2.  Tinnitus was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was neither incurred in nor aggravated by service nor may sensorineural hearing loss be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

2.  Tinnitus was neither incurred in nor aggravated by service nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in November 2012 and January 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured or certified as being unavailable at this time.  While the Veteran's representative has argued that an additional search for the STRs from the time the Veteran was on active duty should be undertaken, the Board finds that the prior search for STRs was in accordance with guidelines and that the records from his time in the reserves are adequate for disposition of these issues.  Moreover, while the representative has stated that the Veteran may have had additional reserve duty, the Board notes that the Veteran did not list any additional periods of reserve service in his application for compensation benefits.  

The Veteran was afforded a VA medical examination regarding his hearing loss and tinnitus in February 2013.  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss or tinnitus, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).


Hearing Loss and Tinnitus

The Veteran contends that service connection should be established for bilateral hearing loss and tinnitus.  He asserts that while on active duty, he served on a gun crew where he sustained acoustic trauma from the three inch guns.  He stated that after firing exercises, his ears would ring for hours.  

After review of the record, the Board finds that the record shows that the Veteran did not manifest hearing loss or tinnitus during service or until many years after, and that they are not shown to have been caused by any in-service event.  In this regard, it is noted that the Veteran's available STRs, which date from 1984 do not show complaints or manifestations of hearing loss or tinnitus, although the 1984 examination showed right tympanic membrane scarring, without perforation.  Tests of hearing of whispered voice were 15/15 bilaterally on examinations in 1984, 1985, 1986, and 1987.  

An examination was conducted by VA in February 2013.  After evaluation, the diagnoses were sensorineural hearing loss and tinnitus.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely than not caused by or a result of an event in military service.  The rationale regarding the hearing loss was that the Veteran reported that his hearing loss began during service "or at least a few years after the service."  He had a history of noise exposure including exposure to three inch gunfire while onboard ship for which he wore ear protection that he stated did not work.  The examiner stated that review of the record did not disclose any evidence of a complaint or hearing loss on active duty or on reserve examinations in 1984, 1985, 1986, and 1987.  Those examinations made no mention of hearing difficulties.  The record showed that the Veteran had first sought treatment for hearing impairment in 2012.  It was, based on this evidence, the opinion of the examiner that the Veteran's current hearing loss was most likely due to other factors such as age and not likely caused by or a result of acoustic trauma.  Regarding tinnitus, the examiner stated that it was less likely than not that this was caused by or the result of military noise exposure.  The examiner based this opinion on the fact that the Veteran had not claimed for tinnitus for over 50 years after service and obtained his first hearing aid in 2012.  Based on this, the examiner stated that the current tinnitus was caused by other factors and not likely caused by or a result of military acoustic trauma.  

While the Board finds that the Veteran's comments regarding his exposure to acoustic trauma while on active duty are credible, the fact remains that he had no complaints of hearing loss or tinnitus during reserve duty in the 1980s.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of complaints, symptoms, or findings of hearing loss or tinnitus for nearly five decades between the period of active service and his first reported hearing loss or tinnitus is itself evidence which tends to show that hearing loss and tinnitus did not have their onset in service or for years thereafter.  

Additionally, the only medical opinions in the record are to the effect that it is less likely than not that the hearing loss and tinnitus are the result of acoustic trauma during service.  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for hearing loss and tinnitus, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 



ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND

The remaining issues on appeal relate to service connection for hypertension and coronary artery disease.  It is noted that the record shows that the Veteran sustained a myocardial infarction in February 2000.  The Veteran contends that his hypertension, and thus his coronary artery disease, had their onset during his reserve duty.  Examinations conducted for reserve duty show that he was on medication for hypertension in 1987.  The Veteran has not been afforded a VA examination regarding the possible etiology of his hypertension and heart disease.  After considering the statements in the record, the Board finds that a medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Appropriate action should be undertaken to verify the dates (month, day and year) and nature of the Veteran's period(s) of Reserve duty.

2.  Updated treatment records, VA and non-VA, should be obtained and added to the claims file.

3.  Following completion of the above, the AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his hypertension and coronary artery disease.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that hypertension or coronary artery disease is of service onset or otherwise related to service.  Each period of Reserve duty should be separately considered.  The claims folder should be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

4.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


